Exhibit 10.3

Certain information marked as [***] has been excluded from this exhibit because
it is both

(i) not material and (ii) would be competitively harmful if publicly disclosed.

AMENDMENT NO. 1 TO DEVELOPMENT AND
MANUFACTURING SERVICES AGREEMENT

Amendment No. 1 to Development and Manufacturing and Services Agreement dated as
of February 20, 2020 (the “Amendment”), between RHYTHM PHARMACEUTICALS, INC., a
Delaware corporation, located at 222 Berkeley Street, 12th Floor, Boston, MA
02116, f/k/a Rhythm Metabolics, Inc. (“RHYTHM”), and Corden Pharma Brussels
S.A., a Belgian company located at Rue de Ransbeek 310, 1120 Bruxelles,
successor-in-interest to Peptisyntha, Inc. (“MANUFACTURER,” and together with
Rhythm, the “Parties”, and each, a “Party”).

WHEREAS, Rhythm and Peptisyntha Inc. have entered into a Development and
Manufacturing and Services Agreement, effective as of July 17, 2013 (the
“Existing Agreement”), which was assigned from Peptisyntha Inc. to Corden Pharma
Brussels S.A. f/k/a Peptisyntha S.A.; and

WHEREAS, the Parties have entered into a Quality Agreement with an effective
date of March 29, 2019 superseding all previous quality assurance agreements
between them (the “Quality Agreement”); and

WHEREAS, the Parties hereto desire to amend the Existing Agreement to provide
for the manufacture of Setmelanotide API lots by Manufacturer on the terms and
subject to the conditions set forth herein; and

WHEREAS, pursuant to Section 15.6 of the Existing Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
an authorized representative of each Party.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. Definitions.  Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

2. Amendment to the Existing Agreement.  As of the Effective Date (defined
below), the Existing Agreement is hereby amended or modified as follows:

Section 2.3 of the Existing Agreement is hereby amended by inserting at the end
of such Section the following new Section 2.4:

2.4Manufacture of Setmelanotide API.

(a)Rhythm desires for Manufacturer to manufacture Setmelanotide API on behalf of
Rhythm, and Manufacturer desires to perform such service.  The Parties will
enter into a Work Order that will set forth the material terms of that project
(the “Setmelanotide Work Order”), and such Setmelanotide Work Order shall also
be subject to the terms of the Existing Agreement, the Quality Agreement, and
this Amendment, including, without limitation, the provisions of the milestone
schedule attached to this Agreement as Appendix B (“Milestone Schedule”).



 



Certain information marked as [***] has been excluded from this exhibit because
it is both

(i) not material and (ii) would be competitively harmful if publicly disclosed.

(b)Rhythm agrees pay to Manufacturer the applicable success milestone payment
set forth on the Milestone Schedule within [***] ([***]) days of the successful
completion of each milestone as set forth in Appendix B. The successful
completion of each milestone, as defined by the associated deliverable, and the
determination of the date of completion shall be governed by the terms of the
Existing Agreement and the Quality Agreement, and in particular Section 6 of the
Existing Agreement (Testing and Acceptance Process), which – to the extent the
respective Work Order covers the performance of Services which do not comprise
Manufacturing of Setmelanotide API – may be applied mutatis mutandis for those
Service deliverables as may be further described in the respective Work
Order.  The quality of the Setmelanotide API shall be in accordance with the
respective mutually agreed specifications.  Due to the nature of the timelines,
Rhythm acknowledges that Manufacturer has to timely initiate performance of
certain milestones even before preceding milestones are met.  Thus, the
commencement of a milestone may be independent of the completion of the
preceding milestone, and each successfully completed milestone shall be paid for
separately.

(c)Rhythm agrees to fund [***] FTEs (as defined below) to be employed by
Manufacturer with adequate skills and experience to undertake all tasks
associated with the Setmelanotide Work Order.  Each of the FTEs shall be
dedicated to the Setmelanotide Work Order or other Services agreed upon by
Rhythm and shall be fully supported by other site functions and staff of
Manufacturer to complete the program.  Manufacturer shall invoice Rhythm on a
monthly basis commencing on [***]for the FTEs in an amount not to exceed [***]
([***]) per month.  In addition, Manufacturer shall invoice Rhythm on or after
[***]for a one-time FTE administrative fee in the amount of [***]  ([***]).
“FTE” means a full-time employee or equivalent individual having the appropriate
skill and experience to conduct the specified activity and who is dedicated to
the conduct of the specified activity a total of at least [***]  ([***]) hours
per week.

(d)Notwithstanding Section 14.1 of the Existing Agreement, Rhythm, in Rhythm’s
sole and absolute discretion, has the option to terminate the Setmelanotide Work
Order and the payments for the FTEs described above at any time after the
Effective Date of this Amendment.  If Rhythm terminates the Setmelanotide Work
Order, Rhythm shall reimburse Manufacturer for the expenses accrued under the
Setmelanotide Work Order up to the time of termination and in addition the
monthly costs for such FTEs for [***] following termination.  If termination
occurs between two milestones, then the payment will be for expenses incurred
and fees for services initiated before the termination, but in no event shall
Rhythm’s reimbursement obligation exceed the amount of fees (but not milestone
payments) due at the completion of the milestone during which termination
occurred.  If Rhythm terminates the Setmelanotide Work Order, Manufacturer shall
not be entitled to any other fees or additional milestone payments set forth on
the Milestone Schedule for milestones subsequent to termination.

The Parties hereby agree to insert in Section 12 of the Existing Agreement the
new Subsection 12.6 to read as follows:

12.6FURTHER LIMITATION OF LIABILITY.  SAVE FOR WRONGFUL INTENTIONAL ACTS OR
OMISSIONS, EITHER PARTY’S LIABILITY UNDER THIS AGREEMENT

2



Certain information marked as [***] has been excluded from this exhibit because
it is both

(i) not material and (ii) would be competitively harmful if publicly disclosed.

SHALL BE LIMITED TO THE AMOUNT OF [***] FOR ALL CLAIMS ARISING UNDER THIS
AGREEMENT.  NOTHING IN THIS SECTION 12.6 IS INTENDED TO LIMIT OR RESTRICT
DAMAGES AS A RESULT OF A BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS
IN SECTION 10.

The Parties hereby agree that the milestone schedule attached to this Amendment
shall be attached to the Existing Agreement as new Appendix B.

3. Date of Effectiveness; Limited Effect.  This Amendment will be deemed
effective as of the date first written above (the “Effective Date”) and for the
avoidance of doubt this Amendment shall also qualify as timely renewal of the
Existing Agreement prior to the expiration of the then current term in
accordance with Section 14.1 with the effect of a newly extended two year term
until July 2021.  Except as expressly provided in this Amendment, all of the
terms and provisions of the Existing Agreement are and will remain in full force
and effect and are hereby ratified and confirmed by the Parties.  Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Existing Agreement or as a waiver of or consent to any further or future action
on the part of either Party that would require the waiver or consent of the
other Party.  On and after the Effective Date, each reference in the Existing
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import will mean and be a reference to the Existing Agreement
as amended by this Amendment.

4. Representations and Warranties.  Each Party hereby represents and warrants to
the other Party subject to the amended Section 12.6 of the Existing Agreement
that:

(a)



It has the full right, power, and authority to enter into this Amendment and to
perform its obligations hereunder and when entering into the Existing Agreement
as amended by this Amendment each Party had the full right, power, and authority
to enter into the Existing Agreement and to perform its obligations thereunder
and each Party continues to have the full right, power, and authority to perform
its obligations thereunder.

(b)



The execution of this Amendment by the individual whose signature is set forth
at the end of this Amendment on behalf of such Party, and the delivery of this
Amendment by such Party, have been duly authorized by all necessary action on
the part of such Party.

(c)



This Amendment has been executed and delivered by such Party and (assuming due
authorization, execution, and delivery by the other Party hereto) constitutes
the legal, valid, and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
equitable principles related to or affecting creditors’ rights generally or the
effect of general principles of equity.

5. Miscellaneous.

(a)



This Amendment is governed by and construed in accordance with the laws of the
State of New York without regard to the conflict of laws provisions of such
State.



3



Certain information marked as [***] has been excluded from this exhibit because
it is both

(i) not material and (ii) would be competitively harmful if publicly disclosed.

(b)



This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns.

(c)



The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

(d)



This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same agreement.  Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

(e)



This Amendment constitutes the sole and entire agreement between the Parties
with respect to the subject matter contained herein, and supersedes all prior
and contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.

(f)



Each Party shall pay its own costs and expenses in connection with this
Amendment (including the fees and expenses of its advisors, accountants, and
legal counsel).

(g)



Time is of the essence with respect to any and all time periods for taking any
action under this Amendment.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

RHYTHM PHARMACEUTICALS, INC.

By  /s/ Hunter Smith

Name:Hunter Smith

Title CFO

CORDEN PHARMA BRUSSELS S.A.

By  /s/ Jan Braes

Name:Jan Braes

Title:Managing Director

 

 

 



4



 

Appendix B

Milestone Schedule to

Setmelanotide WORK ORDER

 

 

 

 

